DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated May 16, 2022 directed to the Non-Final Office Action dated February 14, 2022.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderucci et al., US 2010/0205255 A1 (hereinafter Alderucci).

Regarding Claim 1 (Currently Amended):  Alderucci discloses a gaming establishment component comprising: 
a first interface configured to communicate with a mobile device operable independent of the gaming establishment component and independent of any electronic gaming machine (Alderucci, the mobile alert system 200 includes a gaming server 210 which is configured to accept gaming preference registrations from and send alerts to mobile devices via a network interface 215 [0130] and [Fig. 2]); 
a processor (Alderucci, the various processes described herein may be implemented by, e.g., appropriately programmed general purpose computers, special purpose computers and computing devices; typically a processor (e.g., one or more microprocessors, one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions [0063]); and 
a memory device which stores a plurality of instructions (Alderucci, the various processes described herein may be implemented by, e.g., appropriately programmed general purpose computers, special purpose computers and computing devices; typically a processor (e.g., one or more microprocessors, one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions [0063]), which when executed by the processor, cause the processor to: 
monitor for an occurrence of a mobile device service window triggering event (Alderucci, to provide timely alerts to registered mobile devices, a gaming server determines when an instance of a supported game event is scheduled to occur; a gaming event detector is used process incoming datastreams and extract information regarding scheduled game events [0128]), and 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicate, via the first interface and to the mobile device, first data associated with a service window controlled independent of any mobile device and independent of any electronic gaming machine, wherein the mobile device is distinct from the gaming establishment component, the mobile device is distinct from any electronic gaming machine, and when received by the mobile device (Alderucci, the mobile alert system 200 includes a gaming server 210 which is configured to accept gaming preference registrations from and send alerts to mobile devices via a network interface 215; the network interface 215 may be wireless interface that allows direct communication with mobile devices [0130] and [Fig. 2]), the first data causes a mobile device application of the mobile device to display the service window independent of any input received by an input device of the mobile device to display the service window and independent of any electronic gaming machine (Alderucci, FIG. 1 shows a display of information from an example alert for the case of the pitcher save game describe in section XI [0104] and [Fig. 1]).  

Regarding Claims 3 (Original) and 15 (Original):  Alderucci further discloses wherein the mobile device service window triggering event occurs based on information to be displayed by the service window (Alderucci, FIG. 1 shows a display of information from an example alert for the case of the pitcher save game describe in section XI; the display 100 includes a header portion 110 which has been customized for the sender of the alert, which in this case is a casino; the display also includes a greeting portion 120 personalized to the recipient of the alert; the display includes an event information portion 130 that displaying text describing the event that is scheduled to occur; the event information includes a time when the event is scheduled to occur; the event information portion may also include graphics or video related the event; the display includes a game description portion 150 that identifies one or more games associated with the event; in the depicted example, one game is identified; the game description portion includes a listing of the two possible outcomes defined for this game and their associated payouts [0104] and [Fig. 1]).  

Regarding Claims 5 (Original) and 17 (Original):  Alderucci further discloses wherein the mobile device service window triggering event comprises an event selected by a player (Alderucci, a  gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts [0123]).  

Regarding Claim 13 (Currently Amended):  Alderucci discloses a method of operating a gaming establishment management system component, the method comprising: 
monitoring, by a processor, for an occurrence of a mobile device service window triggering event (Alderucci, to provide timely alerts to registered mobile devices, a gaming server determines when an instance of a supported game event is scheduled to occur; a gaming event detector is used process incoming datastreams and extract information regarding scheduled game events [0128]), and 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicating, via a first interface and to a mobile device, first data associated with a service window controlled independent of any mobile device and independent of any electronic gaming machine, wherein the mobile device is distinct from the gaming establishment component, the mobile device is distinct from any electronic gaming machine, the mobile device is operable independent of the gaming establishment component and independent of any electronic gaming machine (Alderucci, the mobile alert system 200 includes a gaming server 210 which is configured to accept gaming preference registrations from and send alerts to mobile devices via a network interface 215; the network interface 215 may be wireless interface that allows direct communication with mobile devices [0130] and [Fig. 2]), and 
when received by the mobile device, the first data causes a mobile device application of the mobile device to display the service window independent of any input received by an input device of the mobile device to display the service window and independent of any electronic gaming machine (Alderucci, FIG. 1 shows a display of information from an example alert for the case of the pitcher save game describe in section XI [0104] and [Fig. 1]).  

Regarding Claim 16 (Original):  Alderucci further discloses wherein the mobile device service window triggering event occurs based on a parameter of the mobile device (Alderucci, in some embodiments alert massages may cause a mobile device to vibrate [0107]; the presentation of an alert may vary as a function of the sensed location of the mobile device that receives the alert [0108]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6-8, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alderucci in view of Lyons et al., US 2014/0302915 A1 (hereinafter Lyons).

Regarding Claims 2 (Original) and 14 (Original):  Alderucci discloses the invention as recited above.  Alderucci fails to explicitly disclose wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming machine in communication, via a second interface, with a gaming establishment server.
Lyons teaches wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming machine in communication, via a second interface, with a gaming establishment server (Lyons, some embodiments provide: ... (3) notification when games become available [0157]).  
Alderucci discloses a gaming server that communicates with a mobile device to provide a player using the mobile device with access to gaming services (Alderucci [0123]).  The gaming server allows registration of players or mobile devices to receive alerts related to one or more supported games (Alderucci [0123]).  The gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts (Alderucci [0123]).  When an event associated with a game is scheduled to occur, the gaming server sends alerts to all mobile devices that have been identified in submitted gaming preference data as a destination for alerts related to the game (Alderucci [0123]).  
Lyons teaches a gaming system that uses any suitable web server for communication with the smart phone and registration of players and provides for the notification when games become available (Lyons [0157]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming server that sends alerts to mobile devices about an event as disclosed by Alderucci with the method of notifying players when games become available as taught by Lyons in order to expand the functionality of the notification system, thereby increasing profitability by minimizing downtime of a game.

Regarding Claim 4 (Original):  Alderucci discloses the invention as recited above.  Alderucci fails to explicitly disclose wherein the mobile device service window triggering event occurs via a mobile device application of the mobile device, the mobile device application comprising a location based digital wallet enabled application.  
Lyons teaches wherein the mobile device service window triggering event occurs via a mobile device application of the mobile device, the mobile device application comprising a location based digital wallet enabled application (Lyons, once installed and configured, the mobile application for the Virtual Ticket System may be enabled for "push notifications"; this is a class of signals that is supported by all major phone platforms; a push notification is a signal that causes the application to become active, and can be sent over the internet; once active, the application may communicate with a server interactively; on this embodiment, the server is connected to the casino CMS [0379]).  
Alderucci discloses a gaming server that communicates with a mobile device to provide a player using the mobile device with access to gaming services (Alderucci [0123]).  The gaming server allows registration of players or mobile devices to receive alerts related to one or more supported games (Alderucci [0123]).  The gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts (Alderucci [0123]).  When an event associated with a game is scheduled to occur, the gaming server sends alerts to all mobile devices that have been identified in submitted gaming preference data as a destination for alerts related to the game (Alderucci [0123]).  
Lyons teaches a gaming system that uses any suitable web server for communication with the smart phone and registration of players and provides for the notification when games become available (Lyons [0157]).  Lyons further teaches a mobile application that may be enabled for "push notifications" that is a class of signals that is supported by all major phone platforms (Lyons [0379]).  A push notification is a signal that causes the application to become active, and can be sent over the internet (Lyons [0379]).  Once active, the application may communicate with a server interactively (Lyons [0379]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming server that sends alerts to mobile devices about an event as disclosed by Alderucci with the method of using a mobile application that receives push notifications from a server as taught by Lyons in order to expand the functionality of the notification system, thereby increasing profitability by minimizing downtime of a game.

Regarding Claims 6 (Original) and 18 (Original):  Alderucci discloses the invention as recited above.  Alderucci fails to explicitly disclose wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator.  
Lyons teaches wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator (Lyons, if a low (or high) credit limit is reached, a push notification is sent to the mobile device requesting (or sending) funds; in one implementation, the mobile device does not need to ask for further authentication at this point, but may ask to confirm the amount of transfer [0389]). 
Alderucci discloses a gaming server that communicates with a mobile device to provide a player using the mobile device with access to gaming services (Alderucci [0123]).  The gaming server allows registration of players or mobile devices to receive alerts related to one or more supported games (Alderucci [0123]).  The gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts (Alderucci [0123]).  When an event associated with a game is scheduled to occur, the gaming server sends alerts to all mobile devices that have been identified in submitted gaming preference data as a destination for alerts related to the game (Alderucci [0123]).  
Lyons teaches a gaming system that uses any suitable web server for communication with the smart phone and registration of players and provides for the notification when games become available (Lyons [0157]).  Lyons further teaches a mobile application that may be enabled for "push notifications" that is a class of signals that is supported by all major phone platforms (Lyons [0379]).  A push notification is a signal that causes the application to become active, and can be sent over the internet (Lyons [0379]).  Once active, the application may communicate with a server interactively (Lyons [0379]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming server that sends alerts to mobile devices about an event as disclosed by Alderucci with the method of using a mobile application that receives push notifications from a server as taught by Lyons in order to expand the functionality of the notification system, thereby increasing profitability by allowing players to easily authenticate money transfers if a low or high credit limit is reached.

Regarding Claims 7 (Original) and 19 (Original):  Alderucci discloses the invention as recited above.  Alderucci fails to explicitly disclose communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an indication associated with the display of the service window.  
Lyons teaches communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an indication associated with the display of the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone; this PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked [0151]).  
Alderucci discloses a gaming server that communicates with a mobile device to provide a player using the mobile device with access to gaming services (Alderucci [0123]).  The gaming server allows registration of players or mobile devices to receive alerts related to one or more supported games (Alderucci [0123]).  The gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts (Alderucci [0123]).  When an event associated with a game is scheduled to occur, the gaming server sends alerts to all mobile devices that have been identified in submitted gaming preference data as a destination for alerts related to the game (Alderucci [0123]).  
Lyons teaches a gaming system that uses any suitable web server for communication with the smart phone and registration of players and provides for the ability to reserve games from the phone (Lyons [0157]).  Lyons further teaches a mobile application that may be enabled for "push notifications" that is a class of signals that is supported by all major phone platforms (Lyons [0379]).  A push notification is a signal that causes the application to become active, and can be sent over the internet (Lyons [0379]).  Once active, the application may communicate with a server interactively (Lyons [0379]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming server that sends alerts to mobile devices about an event as disclosed by Alderucci with the method of using a mobile application that allows players to reserve games as taught by Lyons in order to expand the functionality of the notification system, thereby increasing profitability by allowing players to easily reserve games.

Regarding Claims 8 (Original) and 20 (Original):  Alderucci discloses the invention as recited above.  Alderucci fails to explicitly disclose wherein communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window.
Lyons teaches communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window (Lyons, the pop-up window also enables a player to "reserve" a gaming machine; reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature; if a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine; preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone; this PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked; once the time limit is reached, the gaming machine automatically unlocks to prevent the gaming machine from being held out-of-service [0151]).  
Alderucci discloses a gaming server that communicates with a mobile device to provide a player using the mobile device with access to gaming services (Alderucci [0123]).  The gaming server allows registration of players or mobile devices to receive alerts related to one or more supported games (Alderucci [0123]).  The gaming server allows a player to submit gaming preference data that is stored for later use in generating alerts (Alderucci [0123]).  When an event associated with a game is scheduled to occur, the gaming server sends alerts to all mobile devices that have been identified in submitted gaming preference data as a destination for alerts related to the game (Alderucci [0123]).  
Lyons teaches a gaming system that uses any suitable web server for communication with the smart phone and registration of players and provides for the ability to reserve games from the phone (Lyons [0157]).  Lyons further teaches a mobile application that may be enabled for "push notifications" that is a class of signals that is supported by all major phone platforms (Lyons [0379]).  A push notification is a signal that causes the application to become active, and can be sent over the internet (Lyons [0379]).  Once active, the application may communicate with a server interactively (Lyons [0379]).  Lyons teaches wherein the pop-up window also enables a player to "reserve" a gaming machine (Lyons [0151]).  Reserving gaming machines is popular in some markets, and this novel feature extends the reserving feature (Lyons [0151]).  If a player chooses to reserve the gaming machine by selecting the button on their smart phone, a message is sent up from the phone to the back-end system, and onto the CMS to reserve the gaming machine (Lyons [0151]).  Preferably, the CMS generates a PIN and transmits this PIN to the gaming machine and back to the phone (Lyons [0151]).  This PIN is displayed on the phone, as shown in FIG. 7; the gaming machine then locks up for a period of time to give the player time to walk over; when the player reaches the gaming machine, he or she enters the matching PIN and the game is unlocked (Lyons [0151]).  Once the time limit is reached, the gaming machine automatically unlocks to prevent the gaming machine from being held out-of-service.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming server that sends alerts to mobile devices about an event as disclosed by Alderucci with the method of using a mobile application that allows players to reserve games, for a limited time, as taught by Lyons in order to expand the functionality of the notification system, thereby increasing profitability by allowing players to easily reserve games.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al., US 2010/0240455 A1 (hereinafter Gagner) in view of Lyons.

Regarding Claim 10 (Currently Amended):  Gagner discloses a gaming establishment component comprising:
a first interface configured to communicate with an electronic gaming machine (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]);
a second interface configured to communicate with a mobile device (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]), 
a processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware [0078]; a central processing unit (CPU) 826 connected to main memory 828 [0121]); and
a memory device which stores a plurality of instructions, which when executed by the processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware and machine-readable media including instructions for performing the operations described herein; machine-readable media includes any mechanism that provides (i.e., stores and/or transmits) information in a form readable by a machine (e.g., a wagering game machine, computer, etc.); for example, tangible machine-readable media includes read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory machines, etc.; machine-readable media also includes any media suitable for transmitting software over a network [0078]), cause the processor to:
during a period of time that a display device of the electronic gaming machine is displaying a service window, receive first data associated with an occurrence of a service window transfer event (Gagner, the notifications can appear in an area continuously, such as secondary content notification 118, which remains in the secondary content section 105 until closed or minimized by the player [0045] and [Fig. 1]), and 
responsive to the occurrence of the service window transfer event: 
communicate, via the first interface and to the electronic gaming machine, second data which results in the display device of the electronic gaming machine ceasing to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]), and 
wirelessly communicate, via the second interface and to the mobile device, third data associated with the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]; the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines [0073] and [Fig. 3]), wherein when received by the mobile device, the third data causes a mobile device application of the mobile device to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]).
Gagner fails to explicitly disclose wherein the mobile device is distinct from the gaming establishment component and distinct from the electronic gaming machine.
Lyons teaches wherein the mobile device is distinct from the gaming establishment component and distinct from the electronic gaming machine (Lyons [Fig. 27]).
Gagner discloses processes and devices that cause secondary content to be presented during wagering games (Gagner [Abstract]).  One of the devices described is a secondary content server (Gagner [Abstract]).  The secondary content server can obtain user related information, like user preferences, about a player of a wagering game and use the user related information to determine or generate secondary content (Gagner [Abstract]).  The secondary content server can cause the secondary content to be presented on a wagering game device or terminal (Gagner [Abstract]).  The secondary content server can determine if more than one device can present the secondary content (Gagner [Abstract]).  In some embodiments, the secondary content server presents the secondary content on a wagering game device (Gagner [Abstract]).  However, if other devices are connected to the wagering game device, the secondary content server may instead cause the secondary content to be presented on one of the other devices (Gagner [Abstract]).  In some embodiments, secondary content is triggered by events in primary games (Gagner [0050]).  It is not clear that the other devices are distinct from the gaming establishment component and from the electronic gaming machine.
Lyons teaches a method for enabling a mobile augmented reality (AR) table betting system to facilitate game play with a table game and one or more players each using a mobile device (Lyons [Abstract]).  The mobile device can be used as a way of finding objects in a casino, to reserve games from the phone, and unlock the games with a PIN, notify when games become available, and enable players to find other players, and the games that they are playing (Lyons [0157]).  The mobile device is technology that the players already have (Lyons [0157]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the presentation of secondary content as disclosed by Gagner with the method of informing players of other events as taught by Lyons in order to leverage technology that players already have, and is inexpensive to deploy, since it does not require any new infrastructure.

Regarding Claim 11 (Original):  Gagner further teaches wherein the service window transfer event occurs responsive to receipt of an input (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game units, secondary game units, advertising servers, etc.); Criteria for determining priority can include: [0067];   Component State --Priority can be based on states associated with components that request content presentation; in some embodiments, primary and secondary content units can be in states such as: initiation state (i.e., about to begin play or presentation of content), playing or presentation state, status update state (e.g., changing status of a credit meter), idle, etc.; the following is an example of states and priority; the primary content unit 214 and the secondary content unit 220 can each conduct and provide content for a specific terminal; when both the primary and secondary units are in an idle state, the secondary content may have higher priority; higher priority can cause the secondary content to appear in a larger display area, to be superimposed over other content, etc.; if secondary content, like a secondary wagering game, moves to an active state, like a playing state, its priority may be heighted above the primary content in an idle state; if both are active, playing, etc., the primary content may have higher priority [0071]).

Regarding Claim 12 (Original):  Gagner further teaches wherein the service window transfer event automatically occurs responsive to a determination that the mobile device application is being executed (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game units, secondary game units, advertising servers, etc.); Criteria for determining priority can include: [0067];   Component State --Priority can be based on states associated with components that request content presentation; in some embodiments, primary and secondary content units can be in states such as: initiation state (i.e., about to begin play or presentation of content), playing or presentation state, status update state (e.g., changing status of a credit meter), idle, etc.; the following is an example of states and priority; the primary content unit 214 and the secondary content unit 220 can each conduct and provide content for a specific terminal; when both the primary and secondary units are in an idle state, the secondary content may have higher priority; higher priority can cause the secondary content to appear in a larger display area, to be superimposed over other content, etc.; if secondary content, like a secondary wagering game, moves to an active state, like a playing state, its priority may be heighted above the primary content in an idle state; if both are active, playing, etc., the primary content may have higher priority [0071]).

There is currently no prior art rejection against claim 9.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 13-20 (Response [pp. 7-9]) filed May 11, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 10-12 (Response [pp. 9-10]) filed May 11, 2022 have been fully considered but they are not persuasive.  Specifically, applicant argues:
Applicant respectfully disagrees and submits that while Gagner includes a secondary content server 501 causes secondary content to move, such as a notification spreading from a secondary display 511 for a docked mobile device 502 into a primary display 544 (see paragraph [0093]), as seen in Figure 5, such spreading of the secondary content does not result in the secondary display 511 no longer also displaying the secondary content.  Moreover, while Gagner includes the secondary content server 501 causing the secondary content to move between a secondary display 543 and a wagering game device display 511 (see paragraph [0093] and Figure 5), Gagner does not include any secondary content moving from a display device of the wagering game machine to a display device of a non-wagering game machine cell phone or other mobile device.  (Response [pp. 9-10])
The examiner disagrees.  
Gagner explicitly states “in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa” (Gagner [0093]).  This very clearly states that the secondary content moves from the secondary device to the primary device or vice versa.  The examiner interprets “move around” as moving the secondary content that is displayed on a first device to a second device.  Upon having been moved, the secondary content no longer appears on the first device.  Furthermore, since the secondary content may be moved from the secondary device to the primary device or vice versa, the examiner interprets this to mean that the secondary content may be moved from the primary device to the secondary device.  The examiner maintains the rejections of claims 10-12, as recited above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715